Appeal from an order of a vice chancellor directing the complainant in a suit for a divorce to pay the defendant $100 to enable her to defend the suit. The defendant having sworn positively, in her answer, that she has not been guilty of the acts of adultery charged in the bill, or either of them, the chancellor hell that, for the purpose of this application that denial must be taken to be true; and that a verdict recovered by the husband against another, in a crim. con. suit, was not even presumptive evidence of the fact of adultery, as against the wife. Order appealed from, modified so far as to direct the payment of $50 by complainant within thirty days, and $50 for counsel fees, ten days previous to the circuit at which cause is noticed for trial. And with this modification, order affirmed; costs upon the appeal to abide the event.